DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 5/17/22 have been received. Claims 1 and 15 have been amended. Claims 2 and 4 have been cancelled.
Claim Rejections - 35 USC § 102
3.	The rejection under 35 U.S.C. 102(a)(2) as being anticipated by Bono et al. (US 2020/0295392) on claim(s) 1, 4-8, 10, 11, 15, and 16 is/are withdrawn because the Applicant’s remarks have been fully considered and are persuasive.
Claim Rejections - 35 USC § 103
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Bono et al. (US 2020/0295392) in view of Hasegawa et al. (US 2018/0034076) on claim(s) 3 and 9 is/are withdrawn because the Applicant’s remarks have been fully considered and are persuasive.
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Bono et al. (US 2020/0295392) in view of Hasegawa et al. (US 2018/0034076) on claim(s) 12, 13, and 14 is/are withdrawn because the Applicant’s remarks have been fully considered and are persuasive.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Bono et al. (US 2020/0295392) in view of Hasegawa et al. (US 2018/0034076) on claim(s)  17, and 18 is/are withdrawn because the Applicant’s remarks have been fully considered and are persuasive.
Allowable Subject Matter
7.	Claims 1, 3, and 5-18 are  allowed.
8.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a driving control system of a fuel cell vehicle, the driving control system comprising: a fuel cell configured to receive each of hydrogen and air and generate power therein by a reaction between hydrogen and oxygen; a driving determiner configured to determine a driving state of a vehicle equipped with the fuel cell; a power calculator configured to calculate required power required to be supplied from the fuel cell; and a supply controller configured to control supply of air supplied to the fuel cell based on the driving state determined by the driving determiner and the required power calculated by the power calculator wherein the driving determiner determines whether the vehicle is in a driving state or a stopped state based on vehicle speed information or gear shift stage information of the fuel cell vehicle; and wherein the power calculator calculates power consumed by accessories when the driving determiner determines that the vehicle is stopped.
	The prior art to Bono et al. (US 2020/0295392) discloses a driving control system of a fuel cell vehicle, the driving control system comprising: a fuel cell configured to receive each of hydrogen and air and generate power therein by a reaction between hydrogen and oxygen; a driving determiner configured to determine a driving state of a vehicle equipped with the fuel cell; a power calculator configured to calculate required power required to be supplied from the fuel cell; and a supply controller configured to control supply of air supplied to the fuel cell based on the driving state determined by the driving determiner and the required power calculated by the power calculator wherein the driving determiner determines whether the vehicle is in a driving state or a stopped state based on vehicle speed information or gear shift stage information of the fuel cell vehicle; but does not disclose, teach or render obvious wherein the power calculator calculates power consumed by accessories when the driving determiner determines that the vehicle is stopped.
9.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 15 is a driving control method of a fuel cell vehicle, the driving control method comprising: determining a driving state of a vehicle equipped with a fuel cell; calculating required power required to be supplied from the fuel cell; and controlling supply of air supplied to the fuel cell based on the determined driving state and the calculated required power; wherein the driving determiner determines whether the vehicle is in a driving state or a stopped state based on vehicle speed information or gear shift stage information of the fuel cell vehicle; and wherein the power calculator calculates power consumed by accessories when the driving determiner determines that the vehicle is stopped.  The reasons for allowance are substantially the same as provided in paragraph 8 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724